07/21/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                 Assigned on Briefs May 2, 2022

                                        IN RE RHYDER C.1

                       Appeal from the Circuit Court for Knox County
                            No. 2-32-20 William T. Ailor, Judge
                          ___________________________________

                                 No. E2021-01051-COA-R3-PT
                            ___________________________________

This appeal arises from an unorthodox procedural history, wherein the trial court made its
findings of facts and conclusions of law in an order granting summary judgment, the result
of which terminated the mother/appellant’s parental rights. The court determined that the
undisputed material facts clearly and convincingly established five grounds on which to
terminate the mother’s parental rights. The court also found the undisputed material facts
established that termination of her parental rights was in the child’s best interest. The
mother appeals, asserting that the trial court violated her due process rights by terminating
her parental rights without affording her an effective opportunity to cross-examine adverse
witnesses. She contends the trial court erred by denying her motion to continue the hearing
on the petitioners’ motion for summary judgment. She also contends the trial court erred
by granting summary judgment on each of the alleged statutory grounds for termination as
well as the issue of the child’s best interests. Following a careful review of the record, we
have determined that the mother’s due process rights were not violated, and the trial court
did not err in denying her motion for a continuance. We reverse the trial court’s ruling that
Petitioners proved the ground of failure to manifest an ability and willingness to assume
custody or financial responsibility; however, we affirm the trial court in all other respects.
Accordingly, we affirm the termination of the mother’s parental rights.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                          Reversed in Part, Affirmed in Part

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which CARMA
DENNIS MCGEE and KRISTI M. DAVIS, JJ., joined.

Mary Livingston Ward, Knoxville, Tennessee, for the appellant, Tesla F.

N. David Roberts, Jr., Knoxville, Tennessee, for the appellees, Edward C. and Vickie C.

        1
          This court has a policy of protecting the identity of children by initializing the last names of the
parents and child.
Christine L. Dummer, guardian ad litem, Knoxville, Tennessee, for the appellee, Rhyder
C.

                                               OPINION

                                FACTS AND PROCEDURAL HISTORY

        Rhyder C. (“the Child”) was born in March 2018, to Tesla F. (“Mother”) and
Bradley C. (“Father”).2 The day after the Child was born, the Department of Children’s
Services (“DCS”) received a child safety referral from UT Medical Center because Mother
tested positive for subutex/suboxone upon her admission to the hospital. That same day,
March 26, 2018, William Malone, a DCS Case Manager, interviewed Mother. During the
interview, Mother reported that she used illegal substances during her pregnancy.
Specifically, she reported using Neurontin at the beginning of March 2018, opiates on
November 25, 2017, and methamphetamine on November 21, 2017. Accordingly, DCS
initiated an expedited home study on the Child’s paternal grandparents, Edward C. and
Vickie C. (“Petitioners”) and found them fit and suitable to have custody of the Child.

       On April 3, 2018, DCS filed a Petition for Adjudication of Dependency and Neglect,
alleging severe child abuse by Mother pursuant to Tennessee Code Annotated § 37-1-
102(b)(27)(A). The next day, the Knox County Juvenile Court entered an ex parte order
removing the Child from the parents’ custody after it found probable cause to believe that
the Child was dependent and neglected pursuant to Tenn. Code Ann. §37-1-102(b) and
placed the Child in the legal custody of DCS and in the physical custody of Petitioners.
The court also awarded Petitioners temporary legal custody and set a hearing for April 6,
2018.

       Petitioners and Mr. Malone appeared and testified at the April 6 hearing; however,
neither Mother nor Father attended. Based upon the testimony of Petitioners and Mr.
Malone, the juvenile court found it was in the Child’s best interest to remain in Petitioners’
custody. The court also ordered both parents to complete a mental health assessment as
well as alcohol and drug assessments and to follow all recommendations made by such
assessments. Mother and Father were further ordered to obtain adequate housing, provide
proof of a legal source of income, complete appropriate supervised visits with the Child,
sign a HIPPA release for DCS and the Child’s Guardian Ad Litem, and pass random drug
screens. The final adjudicative hearing was set to be heard on June 7, 2019.

       The DCS petition was adjudicated at the final hearing on June 7, 2019; however,
neither parent attended. DCS, which had subpoenaed Mother’s prenatal records, presented

        2
          Father’s parental rights were also terminated. He has not appealed that decision and is not a party
to this appeal.
                                                   -2-
substantial evidence for the court’s consideration. Following the hearing, the juvenile court
found the Child was a victim of severe abuse as defined by Tennessee Code Annotated §
37-1-102(b)(27)(A) based on its conclusion that Mother exposed the Child to illicit drugs
during her pregnancy; the court also found that the Child was dependent and neglected due
to the parents’ unresolved substance abuse issues. These conclusions were set forth in the
Final Order dated August 7, 2019, and based, in part, on Mother’s medical records showing
substance abuse throughout her pregnancy.

       As set forth in the juvenile court’s findings, Mother’s pregnancy was confirmed on
August 30, 2017. Mother began treatment at High Risk Obstetrical Consultants on
November 27, 2017, wherein she discussed her substance abuse history. Mother
acknowledged that she used opiates on November 21 and November 25. Mother took
multiple drug screens during her pregnancy and tested positive for gabapentin on February
2, 2018, and February 23, 2018, and was positive for methamphetamine on March 14,
2018. Upon her admission to the hospital, Mother tested positive for subutex/suboxone and
admitted that she had relapsed. Neither Father nor Mother appealed these findings.

      Thereafter, and upon the application of DCS and Petitioners, the Juvenile Court
awarded legal and physical custody of the Child to Petitioners, who have retained sole
custody ever since.

                                  Termination Proceedings

       On January 31, 2020, Petitioners filed a petition in the Knox County Circuit Court
to terminate both parents’ parental rights. In support of their petition, the Petitioners alleged
as grounds for termination of Mother’s parental rights: (1) abandonment by failing to
provide support during the four consecutive months immediately preceding the filing of
their petition; (2) abandonment by failing to visit during the four consecutive months
immediately preceding the filing of their petition; (3) that the conditions which led to the
Child’s removal from Mother’s custody still persisted; (4) that Mother committed severe
child abuse against the Child, as found in the juvenile court’s final order; (5) that Mother
failed to manifest an ability and willingness to personally assume legal and physical
custody of the Child or financial responsibility for the Child. Petitioners also asserted that
termination of Mother’s parental rights was in the Child’s best interest.

       Both parents were served with a summons and the petition by personal service.
Thereafter, the court appointed legal counsel for Mother and Father as well as a guardian
ad litem for the Child. Father was served with process while detained in the Knox County
Detention facility and the order appointing his attorney was mailed to Father at the Knox
County Detention Center. Father was released from detention before counsel could meet
with him and Father has failed to communicate with his appointed counsel. As a
consequence, Father’s parental rights were terminated in these proceedings, and he did not


                                              -3-
appeal that decision. Meanwhile, Mother filed an answer, through her attorney, on March
20, 2020, which did not raise any affirmative defenses.

       Mother was served with requests for admissions and interrogatories. With the
assistance of her counsel, Mother provided signed admission responses dated June 4, 2020
and signed interrogatory responses dated June 9, 2020. In her response to Petitioners’
Request for Admissions, Mother admitted to each of the fifty-five requested admissions.

       Petitioners then filed a motion for summary judgment on the petition to terminate
Mother’s parental rights. The motion was supported with a statement of material facts,
Petitioner Vicki C.’s sworn affidavit, Mother’s sworn Answer, and Mother’s responses to
the requests for admissions and interrogatories.

       Mother responded to the motion for summary judgment, wherein she did not dispute
any of the first 85 facts set forth in the Petitioners’ Statement of Material Facts. In total,
the Petitioners set forth 94 facts, but Mother’s response to the motion for summary
judgment did not acknowledge the remaining nine facts. Nevertheless, Mother’s response
contended that “consideration of the statutory factors are questions of fact which are in
dispute and require testimony to be presented by both parents and the custodian.”

       Although she admitted 85 of the 94 facts, in her response to the motion, Mother
asked the court not to grant the Petitioners’ motion for summary judgment and to instead
permit the case to proceed so that either depositions or trial testimony could be evaluated
by the court. Moreover, Mother claimed that the affidavit submitted by Petitioner, Vickie
C., should be subjected to cross-examination because it was self-serving.

       An agreed order was entered on March 23, 2021, and with the consent of all counsel,
the hearing on Petitioners’ Motion for Summary Judgment was set for April 22, 2021. Yet,
on April 1, 2021, counsel for Mother filed a motion requesting a continuance on the motion
for summary judgment, seeking additional time for depositions.

       In response, Petitioners argued that Mother did not request discovery prior to the
motion for summary judgment being filed or prior to agreeing to a hearing date. Petitioners
also asserted that they were entitled to summary judgment as a matter of law, arguing that
Mother’s admissions proved that no material facts were in dispute.

       At the beginning of the summary judgment hearing, the court asked for arguments
regarding Mother’s request for a continuance to take additional depositions. Mother’s
counsel explained that she began attempting to coordinate depositions with Petitioners’
counsel to no avail in November of 2020. Petitioners’ counsel contended that Mother’s
counsel could have provided written notice and served it upon all of the parties pursuant to
Tennessee Rule of Civil Procedure 30.2. Additionally, the Child’s guardian ad litem,


                                            -4-
Christine Dummer,3 supported Petitioners’ position that the continuance requested should
be denied. After considering the arguments of counsel, the trial court denied the request for
a continuance and proceeded to conduct a hearing on the motion for summary judgment.

       Following the hearing, the court granted the motion for summary judgment, finding
there were no disputed issues of material fact. The court held that because Mother did not
provide any responses to demonstrate that the facts set forth in Petitioners’ Motion for
Summary Judgment were disputed, summary judgment was appropriate. The court further
noted that Mother had not filed any opposing affidavits in response to the motion for
summary judgment.

       This appeal followed.

                                                ISSUES

       Mother raises several issues on appeal, which we have restated and consolidated:

       I.        Whether the trial court abused its discretion by denying Mother’s
                 motion to continue the hearing on the motion for summary judgment?
       II.       Whether the trial court violated Mother’s due process rights by
                 terminating her parental rights without affording her an effective
                 opportunity to cross-examine adverse witnesses on the issue of the
                 child’s best interest?
       III.      Whether the trial court erred by granting summary judgment on a) the
                 ground of abandonment for failure to pay child support; b) the ground
                 of abandonment for failure to visit; c) the ground of persistence of
                 conditions; and d) the ground of ability and willingness to assume
                 legal and physical custody or financial responsibility of the Child?
       IV.       Whether the trial court erred by granting summary judgment on the
                 issue of whether it was in the Child’s best interest to terminate
                 Mother’s parental rights?

                                       STANDARD OF REVIEW

       “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). “[T]his right is not absolute and parental rights may be
terminated if there is clear and convincing evidence justifying such termination under the
applicable statute.” In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct. App. 1988) (citing
Santosky v. Kramer, 455 U.S. 745 (1982)).


       3
           The court appointed Christine Dummer as the Child’s guardian ad litem on February 28, 2020.


                                                  -5-
       “To terminate parental rights, a court must determine that clear and convincing
evidence proves not only that statutory grounds exist but also that termination is in the
child’s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (citing Tenn. Code
Ann. § 36-1-113(c)). “Clear and convincing evidence enables the fact-finder to form a firm
belief or conviction regarding the truth of the facts, and eliminates any serious or
substantial doubt about the correctness of these factual findings.” In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010) (citations omitted). “The clear-and-convincing-evidence
standard ensures that the facts are established as highly probable, rather than as simply
more probable than not.” In re Carrington H., 483 S.W.3d at 522.

       In an appeal, “this court is required ‘to review thoroughly the trial court’s findings
as to each ground for termination and as to whether termination is in the child’s best
interests.’” In re Connor B., 603 S.W.3d 773, 779 (Tenn. Ct. App. 2020) (quoting In re
Carrington H., 483 S.W.3d at 525). In doing so, we must determine “whether the trial
court’s findings, made under a clear and convincing standard, are supported by a
preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006).
Stated another way, we must make our own “determination as to whether the facts, either
as found by the trial court or as supported by a preponderance of the evidence, amount to
clear and convincing evidence of the elements necessary to terminate parental rights.” In
re Carrington H., 483 S.W.3d at 524.

       The trial court’s findings of fact are reviewed de novo upon the record, accompanied
by a presumption of correctness unless the evidence preponderates against those findings.
See Tenn. R. App. P. 13(d); see also In re Carrington H., 483 S.W.3d at 523–24; In re
F.R.R., III, 193 S.W.3d at 530. Questions of law, however, are reviewed de novo with no
presumption of correctness. See In re Carrington H., 483 S.W.3d at 524 (citing In re
M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)). A trial court’s determinations regarding
witness credibility are entitled to great weight on appeal and will not be disturbed absent
clear and convincing evidence to the contrary. In re Adoption of A.M.H., 215 S.W.3d 793,
809 (Tenn. 2007).

                                         ANALYSIS

               I.     REQUEST TO CONTINUE SUMMARY JUDGMENT HEARING

       Mother contends the trial court erred by denying the motion for a continuance of the
hearing on Petitioners’ Motion for Summary Judgment. Petitioners contend the trial court
acted appropriately by denying the motion for several reasons including the fact that
Mother’s motion does not comply with Rule 56.07 and does not state that she cannot
present by affidavit facts essential to justify the opposition.

        The decision to grant or deny a motion to continue falls within the sound discretion
of the trial court. In re Trinity P., No. E2019-01251-COA-R3-PT, 2020 WL 995788, at *4

                                            -6-
(Tenn. Ct. App. Mar. 2, 2020). Thus, appellate courts will decline to disturb a trial court’s
ruling on a motion to continue absent an abuse of discretion. In re A’Mari B., 358 S.W.3d
204, 213 (Tenn. Ct. App. 2011).

        We begin our analysis by noting that Mother voluntarily entered into an agreed order
to set Petitioners’ Motion for Summary Judgment for hearing on April 22, 2021. Thus, by
agreeing to set the motion for hearing, Mother represented to the court that she was
prepared to defend the motion.

        We also find it significant that when Mother filed a written response opposing
Petitioners’ Motion for Summary Judgment, she did not dispute any of the facts set forth
in Petitioners’ Statement of Undisputed Facts. Thus, those facts were deemed undisputed
for purposes of the motion for summary judgment. Moreover, in her responses to the
request for admissions, Mother admitted that each matter set forth by Petitioners was true.
Thus, those facts were also undisputed.

       It is also significant that at no time during the pendency of this action did Mother
submit written discovery to Petitioners or file a notice to depose Petitioners or any other
potential witnesses. Nevertheless, as the hearing date approached, Mother filed a motion
seeking a continuance.

       Importantly, as Petitioners note in their brief, Rule 56.07 provides that “should it
appear from the affidavits of a party opposing the motion that such party cannot for reasons
stated present by affidavit facts essential to justify the opposition, the court may refuse the
application for judgment or may order a continuance to permit affidavits to be obtained or
depositions to be taken or discovery to be had or may make such other order as is just.”
Tenn. R. Civ. P. 56.07. However, Mother did not present any affidavits to support her
contention that she could not present the facts necessary to justify opposing the motion.
Further, her motion failed to explain why the affidavits she needed to oppose the motion
could not be obtained. In sum, Mother’s motion did not comply with Rule 56.07.

        “The party seeking a continuance bears the burden of establishing the circumstances
that justify the continuance.” Osagie v. Peakload Temp Servs., 91 S.W.3d 326, 329 (Tenn.
Ct. App. 2002). Among the circumstances considered by courts are: “(1) the length of time
the proceeding has been pending, (2) the reason for the continuance, (3) the diligence of
the party seeking the continuance, and (4) the prejudice to the requesting party if the
continuance is not granted.” Nagarajan v. Terry, 151 S.W.3d 166, 172 (Tenn. Ct. App.
2003).

       As is relevant to the first factor, Tennessee Code Annotated § 36-1-113(k) provides
that the hearing on a petition for parental termination shall take place within six months
from the date the petition was filed, unless granting an extension is in a child’s best
interests. When the motion for summary judgment was filed, the proceeding had been

                                             -7-
pending for approximately seven months. By the time Mother’s counsel filed a motion for
continuance on April 1, 2021, the case had been pending for nearly fourteen months.

        Second, the reason for the continuance was insufficient. Mother’s Response to the
Motion for Summary Judgment Hearing was filed on October 30, 2020 and explained “that
whether the adoption of the child is in the best interest of the child and the consideration
of the statutory factors are questions of fact which are in dispute and require testimony to
be presented by both parents and the custodians. [Mother] is entitled to take the custodians’
depositions to determine whether there are questions of fact.” Yet, in responding to the
Petitioners’ Motion for Summary Judgment, Mother admitted that facts 1-85 of 94 in the
Petitioners’ Statement of Material Facts were undisputed. Mother did not acknowledge or
dispute the other nine facts set forth by Petitioners. Despite the conclusory statement that
the statutory factors are “questions of fact which are in dispute,” Mother presented nothing
to establish that there were disputed questions of fact which necessitated a continuance.

        Third, this Court must consider the diligence of the party seeking the continuance.
Nagarajan, 151 S.W.3d at 172. As explained above, in the seven months that followed the
filing of the petition before the summary judgment motion was filed, Mother’s counsel did
not take advantage of the various pre-trial discovery tactics available.

       Finally, this Court must consider the “prejudice to the requesting party if the
continuance is not granted.” Id. For reasons unexplained by the record, Mother failed to
propound any discovery to Petitioners even though fourteen months had passed since the
commencement of this action by the time the motion was to be heard. Mother failed to take
any action to depose Petitioners or other potential witnesses. Further, in her motion for a
continuance, Mother failed to establish why she was unable to obtain affidavits or evidence
to oppose the motion. Accordingly, we are unable to conclude that she was prejudiced by
the denial of her motion for a continuance.

      For these reasons, we cannot conclude that the trial court abused its discretion in
denying Mother’s motion.

                      II.    RIGHT TO CONFRONT ADVERSE WITNESSES

       Mother contends her due process rights were violated because she did not receive
an effective opportunity to confront adverse witnesses, meaning to, inter alia, cross-
examine the Petitioners. More specifically, Mother contends:

       In both the Mother’s response in opposition to the motion for summary
       judgment as well as in her motion for a continuance, undersigned counsel
       cited both the need to take the petitioners’ deposition and the need to subject
       the petitioners to vigorous cross-examination as the issue of whether it is in


                                            -8-
       the minor child’s best interests to have his Mother’s parental rights
       terminated[.]

       (emphasis added).

      Following a close review of the record and considering that Mother did not dispute
any of the material facts upon which summary judgment was granted, we find these
contentions to be without merit.

       The Due Process Clause imposes constraints on governmental decisions that deprive
individuals of life, liberty, or property. Hawk v. Hawk, 855 S.W.2d 573, 578 (Tenn. 1993).
“Indeed, the right to rear one’s children is so firmly rooted in our culture that the United
States Supreme Court has held it to be a fundamental liberty interest protected by the
Fourteenth Amendment to the United States Constitution.” Id.

       A “fundamental requisite” of due process of law is the “opportunity to be heard,”
which includes “an effective opportunity to defend by confronting any adverse witnesses
and by presenting his own arguments and evidence orally.” In re Connor B., 603 S.W.3d
773, 786 (Tenn. Ct. App. 2020). Yet, default judgments terminating parental rights have
been affirmed when proof has been presented from which the court can determine whether
grounds exist for termination and whether termination is in the child’s best interest. Id. at
786; see Tenn. Code Ann. § 36-1-117(n).

       We begin by noting that Petitioners submitted to Mother a Rule 36.01 request for
the admission of 55 facts, which were separately set forth as the rule requires. With the
assistance of counsel, Mother filed a written response in which she replied “admitted” to
each and every fact set forth in the Rule 36 request. Thus, these facts were deemed
admitted. Thereafter, Petitioners filed a motion for summary judgment contending they
were entitled to judgment as a matter of law as to the asserted grounds for termination as
well as the Child’s best interest issue. The motion was also supported by a statement of
undisputed facts as required by Rule 56.

       In her written response, Mother admitted that each of the first 85 enumerated facts
were undisputed. For reasons unexplained by the record, Mother did not admit or dispute
the “undisputed facts” enumerated as 86 through 94. Nevertheless, because Mother did not
properly challenge or otherwise “dispute” these additional facts, all 94 enumerated facts
set forth by Petitioners were deemed undisputed for purposes of summary judgment.
Moreover, and significantly, it was these undisputed facts upon which Petitioners relied to
show that they were entitled to judgment as a matter of law on each alleged ground of
termination as well as the issue of the Child’s best interest.

       The foregoing facts notwithstanding, Mother contends she was deprived of the right
to confront Petitioners concerning the issue of the Child’s best interest because she was not

                                            -9-
able to cross-examine them.4 We, however, find this argument to be without merit for
several reasons.

       To begin, Mother’s admissions that material facts relevant to the best interest issue
are undisputed undermine her argument. This is evident from the following review of the
relevant admissions in the context of the statutory best interest factors.

       The first factor to be considered in determining whether termination is in a child’s
best interest is “[w]hether the parent . . . has made such an adjustment of circumstance,
conduct, or conditions as to make it safe and in the child’s best interest to be in the home
of the parent or guardian.” Tenn. Code Ann. § 36-1-113(i)(1). In this regard Mother
admitted that she did not complete a mental health or alcohol and drug assessment, she
never furnished proof of adequate housing for the Child, and she never furnished proof of
a legal source of income. She also admitted that Petitioners have a close and loving
relationship with the Child, that the Child has bonded with Petitioners, and that adoption
of the Child by Petitioners is in the Child’s best interest.

        The second factor to be considered is “[w]hether the parent . . . has failed to effect
a lasting adjustment after reasonable efforts by available social services agencies for such
duration of time that lasting adjustment does not reasonably appear possible.” Tenn. Code
Ann. §36-1-113(i)(2). In this regard Mother admitted that she had not demonstrated an
adjustment of her circumstances, conduct, or conditions as to make it safe and in the Child’s
best interest to be in the home of the Mother.

        The third factor to be considered is “[w]hether the parent . . . has maintained regular
visitation or other contact with the child.” Tenn. Code Ann. § 36-1-113(i)(3). With
reference to this factor, Mother admitted she did not visit from September 2019 through
January 2020, although she was permitted supervised visitation with the Child. She also
admitted she has not maintained regular visitation or other contact with the Child or with
Petitioners.

       The fourth factor to be considered is “[w]hether a meaningful relationship has
otherwise been established between the parent . . . and the child.” Tenn. Code Ann. § 36-
1-113(i)(4). In this regard, Mother admitted the Child has never lived with her and that she
has no meaningful relationship with the Child.

       The fifth factor to be considered is “[t]he effect a change of caretakers and physical
environment is likely to have on the child’s emotional, psychological and medical
condition.” Tenn. Code Ann. § 36-1-113(i)(5). As for this factor, Mother has admitted that
Petitioners have had legal custody of the Child since June 7, 2019, during which time

        4
          In her brief on appeal, Mother limits this argument to the context of the Child’s best interest
without referencing any of the grounds for termination.
                                                 - 10 -
Petitioners have provided the Child with a loving home. Mother also admitted that
Petitioners have provided the Child with a safe, stable, and nurturing home since his
removal from Mother’s custody. She also admitted that Petitioners have provided for the
Child’s financial, medical, dental, and health needs since his removal from Mother’s
custody and that a change of caretakers and physical environment is likely to have a
detrimental effect on the Child’s emotional, psychological, and medical conditions.

       The sixth factor to be considered is “[w]hether the parent . . . , has shown brutality,
physical, sexual, emotional or psychological abuse, or neglect toward the child, or another
child or adult in the family or household.” Tenn. Code Ann. § 36-1-113(i)(5). In this regard,
Mother admitted that she has shown neglect toward the Child as well as her other children,
who are no longer in her custody.

        The seventh factor to be considered pertains to the physical environment of the
parent’s home and whether it is healthy and safe, whether there is criminal activity in the
home, or whether there is use of alcohol, controlled substances, or controlled substance
analogues as may render the parent unable to care for the child in a safe and stable manner.
Tenn. Code Ann. § 36-1-113(i)(7). With regard to these factors, Mother admitted that she
never furnished proof of adequate housing for the Child. She also admitted to having prior
arrests for theft and to being on supervised probation. She also admitted to struggling with
alcohol and/or substance abuse which rendered her unable to care for the Child in a safe
and stable manner.

       The eighth factor to be considered is “[w]hether the parent’s or guardian’s mental
and/or emotional status would be detrimental to the child or prevent the parent or guardian
from effectively providing safe and stable care and supervision for the child.” Tenn. Code
Ann. § 36-1-113(i)(8). Mother admitted that she did not complete a mental health or
alcohol and drug assessment. She also admitted to struggling with alcohol and/or substance
abuse which rendered her unable to care for the Child in a safe and stable manner.

       The ninth factor to be considered is “[w]hether the parent or guardian has paid child
support consistent with the child support guidelines promulgated by the department
pursuant to § 36-5-101.” Tenn. Code Ann. § 36-1-113(i)(9). In this regard, Mother admitted
that she did not provide any monetary support for the Child during the four months
preceding the filing of the petition for termination.

       Realizing that the breadth and materiality of the facts Mother has admitted go to the
core of the issue of the Child’s best interests, we find no merit to Mother’s contention that
she was deprived of the right to confront Petitioners. Accordingly, Mother’s due process
rights were not violated.

                III.    SUMMARY JUDGMENT IN TERMINATION PROCEEDINGS


                                            - 11 -
        Before we analyze the grounds for termination or the Child’s best interests, we find
it advisable to discuss the use of the summary judgment process in a termination of parental
rights proceeding.

       We begin by noting that summary judgments are proper in virtually any civil case
that can be resolved on the basis of legal issues alone. Psillas v. Home Depot, U.S.A., Inc.,
66 S.W.3d 860, 863 (Tenn. Ct. App. 2001) (citing Fruge v. Doe, 952 S.W.2d 408, 410
(Tenn.1997); Byrd v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993); Church v. Perales, 39
S.W.3d 149, 156 (Tenn. Ct. App. 2000)). Moreover, we are unaware of any authority that
precludes the use of summary judgment in termination of parental rights proceedings. To
the contrary, this court affirmed the use of the summary judgment process in a termination
proceeding in M.P.P. v. D.L.K., No. E2001-00706-COA-R3CV, 2002 WL 459010, at *7
(Tenn. Ct. App. Mar. 26, 2002). In that case, we held that “the trial court properly granted
judgment as a matter of law to Mother and Stepfather on [one of the grounds for
termination] because the undisputed material facts establish the ground for termination of
Father’s parental rights under Tenn. Code Ann. § 36-1-113(g)(6).” M.P.P., 2002 WL
459010, at *5. However, we also held “[s]ince Mother’s and Father’s affidavits create a
genuine issue of material fact regarding whether termination of Father’s parental rights
would be in the best interest of the Child, the Motion for Summary Judgment should have
been denied.” Id. at *7.

       Moreover, the proper use of the summary judgment process in our state courts was
discussed in depth in the matter of Byrd, 847 S.W.2d at 214–16. As the court explained:

       Rule 56 comes into play only when there is no genuine issue as to any
       material fact and the moving party is entitled to a judgment as a matter of
       law. Thus, the issues that lie at the heart of evaluating a summary judgment
       motion are: (1) whether a factual dispute exists; (2) whether the disputed fact
       is material to the outcome of the case; and (3) whether the disputed fact
       creates a genuine issue for trial.

       First, when the facts material to the application of a rule of law are
       undisputed, the application is a matter of law for the court since there is
       nothing to submit to the jury [or finder of fact] to resolve in favor of one
       party or the other. In other words, when there is no dispute over the evidence
       establishing the facts that control the application of a rule of
       law, summary judgment is an appropriate means of deciding that issue.

       Second, to preclude summary judgment, a disputed fact must be “material”.
       A disputed fact is material if it must be decided in order to resolve the
       substantive claim or defense at which the motion is directed. Therefore, when
       confronted with a disputed fact, the court must examine the elements of the
       claim or defense at issue in the motion to determine whether the resolution

                                           - 12 -
of that fact will effect the disposition of any of those claims or defenses. By
this process, courts and litigants can ascertain which issues are dispositive of
the case, thus rendering other disputed facts immaterial.

Third, when the evidence or proof in support of or in opposition to
a summary judgment motion establishes a disputed fact, and the fact is
material, as we have defined that term, the court must then determine whether
the disputed material fact creates a genuine issue within the meaning of Rule
56.03. Proceeding from the premise that Rule 56 is intended to avoid
unnecessary trials, the test for a “genuine issue” is whether a reasonable jury
could legitimately resolve that fact in favor of one side or the other. If the
answer is yes, summary judgment is inappropriate; if the answer is
no, summary judgment is proper because a trial would be pointless as there
would be nothing for the jury [finder of fact] to do and the judge need only
apply the law to resolve the case. In making this determination, the court is
to view the evidence in a light favorable to the nonmoving party and allow
all reasonable inferences in his favor. And, again, “genuine issue” as used in
Rule 56.03 refers to disputed, material facts and does not include mere legal
conclusions to be drawn from those facts.

Fourth, the party seeking summary judgment has the burden of
demonstrating to the court that there are no disputed, material facts creating
a genuine issue for trial, as we have defined those terms, and that he is
entitled to judgment as a matter of law. A conclusory assertion that the
nonmoving party has no evidence is clearly insufficient. When the party
seeking summary judgment makes a properly supported motion, the burden
then shifts to the nonmoving party to set forth specific facts, not legal
conclusions, by using affidavits or the discovery materials listed in Rule
56.03, establishing that there are indeed disputed, material facts creating a
genuine issue that needs to be resolved by the trier of fact and that a trial is
therefore necessary. The nonmoving party may not rely upon the allegations
or denials of his pleadings in carrying out this burden as mandated by Rule
56.05 The evidence offered by the nonmoving party must be taken as true.
Moreover, the facts on which the nonmovant relies must be admissible at the
trial but need not be in admissible form as presented in the motion (otherwise
an affidavit, for example, would be excluded as hearsay). To permit an
opposition to be based on evidence that would not be admissible at trial
would undermine the goal of the summary judgment process to prevent
unnecessary trials since inadmissible evidence could not be used to support
a jury verdict.

In sum, there can be no doubt that summary judgment is a helpful device, in
appropriate cases, for the just, speedy, and inexpensive resolution of

                                     - 13 -
       litigation. Preparing the moving and opposition documents will require the
       parties to analyze the case, define the legal and factual issues with a high
       degree of precision, and marshall the relevant evidence. However, in order
       to fulfill its intended utility, Rule 56 must be properly invoked by the
       parties and properly applied by the courts. Appropriate application of the
       Rule is more likely to be achieved if litigants and courts alike keep in mind
       that the purpose of a summary judgment proceeding is not the finding of
       facts, the resolution of disputed, material facts, or the determination of
       conflicting inferences reasonably to be drawn from those facts. “The purpose
       is to resolve controlling issues of law, and that alone.” Bellamy v. Federal
       Exp. Corp., 749 S.W.2d 31, 33 (Tenn. 1988) (citing Hamrick v. Spring City
       Motor Co., 708 S.W.2d 383, 388 (Tenn. 1986) and Evco Corp. v. Ross, 528
       S.W.2d 20, 25 (Tenn. 1975)); see also Rollins v. Winn Dixie, 780 S.W.2d
       765, 767 (Tenn. App. 1989) (summary judgment “is an efficient means to
       dispose of cases whose outcome depends solely on the resolution of legal
       issues.”). When a material fact is in dispute creating a genuine issue, when
       the credibility of witnesses is an integral part of the factual proof, or when
       evidence must be weighed, a trial is necessary because such issues are not
       appropriately resolved on the basis of affidavits.

Id. (holding modified by Hannan v. Alltel Publ’g Co., 270 S.W.3d 1 (Tenn. 2008) and Rye
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235 (Tenn. 2015)).

       Tennessee Rule of Civil Procedure 56.02 provides that “to assist the Court in
ascertaining whether there are any material facts in dispute, any motion for summary
judgment made pursuant to Rule 56 . . . shall be accompanied by a separate concise
statement of the material facts as to which the moving party contends there is no genuine
issue for trial.” “Each fact shall be set forth in a separate, numbered paragraph. Each fact
shall be supported by a specific citation to the record.” Id.

       Any party opposing the motion for summary judgment must, not later than
       five days before the hearing, serve and file a response to each fact set forth
       by the movant either (i) agreeing that the fact is undisputed, (ii) agreeing that
       the fact is undisputed for purposes of ruling on the motion for summary
       judgment only, or (iii) demonstrating that the fact is disputed. Each disputed
       fact must be supported by specific citation to the record. Such response shall
       be filed with the papers in opposition to the motion for summary judgment.

       In addition, the non-movant’s response may contain a concise statement of
       any additional facts that the non-movant contends are material and as to
       which the non-movant contends there exists a genuine issue to be tried. Each
       such disputed fact shall be set forth in a separate, numbered paragraph with


                                            - 14 -
       specific citations to the record supporting the contention that such fact is in
       dispute.

Id.

       Rule 56.04 provides, in relevant part:

       [t]he judgment sought shall be rendered forthwith if the pleadings,
       depositions, answers to interrogatories, and admissions on file, together with
       the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law.
       The trial court shall state the legal grounds upon which the court denies or
       grants the motion, which shall be included in the order reflecting the court's
       ruling.

      Having discussed the summary judgment process, we now focus on the standards
governing a petitioner’s burden of proof in a parental rights proceeding as set forth in
Tennessee Code Annotated § 36-1-113. In pertinent part, termination of parental rights
must be based upon:

       (1) A finding by the court by clear and convincing evidence that the grounds
       for termination of parental or guardianship rights have been established; and
       (2) That termination of the parent’s or guardian’s rights is in the best interests
       of the child.

Tenn. Code Ann. § 36-1-113(c). The statutory scheme requires that the petitioner prove by
clear and convincing evidence that at least one statutory ground for termination exists and
that termination is in the child’s best interest. In re Angela E., 303 S.W.3d 240, 250 (Tenn.
2010); In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006); In re Valentine, 79 S.W.3d
539, 546 (Tenn. 2002). Furthermore, § 36-1-113(k) requires a trial court to make
“findings of fact and conclusions of law as to whether clear and convincing evidence
establishes the existence of each of the grounds asserted for terminating
[parental] rights.” In re Angela E., 303 S.W.3d at 255.

       “Should the trial court conclude that clear and convincing evidence of ground(s) for
termination does exist, then the trial court must also make a written finding whether clear
and convincing evidence establishes that termination of [parental] rights is in the [child’s]
best interests.” In re Carrington H., 483 S.W.3d at 523. If the trial court’s best interest
analysis “is based on additional factual findings besides the ones made in conjunction with
the grounds for termination, the trial court must also include these findings in the written
order.” Id. Conversely, appellate courts “may not conduct de novo review of the
termination decision in the absence of such findings.” Id. (citation omitted).


                                             - 15 -
     It is with these principles in mind that we review the trial court’s grant of summary
judgment as to each ground and as to the Child’s best interests.

                              IV.    GROUNDS FOR TERMINATION

       The trial court found that Petitioners established five grounds for terminating
Mother’s parental rights by clear and convincing evidence: (1) abandonment by failing to
provide support during the four consecutive months immediately preceding the filing of
the petition; (2) abandonment by failing to visit during the four consecutive months
immediately preceding the filing of the petition; (3) the conditions which led to the Child’s
removal from Mother’s custody still persisted; (4) Mother had committed severe child
abuse against the Child, as found in the juvenile court’s final order; (5) Mother had failed
to manifest an ability and willingness to personally assume legal and physical custody of
the Child or financial responsibility for the Child. We will address each ground in turn.

                                        A. Abandonment

        The trial court found that Mother abandoned the Child by failure to visit and by
failure to support as defined in Tennessee Code Annotated § 36-1-102(1)(A)(i), which
states:

       For purposes of terminating the parental or guardian rights of a parent or
       parents or a guardian or guardians of a child to that child in order to make
       that child available for adoption, “abandonment” means that:

       For a period of four (4) consecutive months immediately preceding the filing
       of a proceeding, pleading, petition, or any amended petition to terminate the
       parental rights of the parent or parents . . . of the child who is the subject of
       the petition for termination of parental rights or adoption, that the parent or
       parents . . . either have failed to visit or have failed to support or have failed
       to make reasonable payments toward the support of the child[.]

The petition to terminate parental rights was filed on January 31, 2020; therefore, the four-
month period immediately preceding the filing was September 30, 2019 to January 30,
2020. See In re Jacob C.H., No. E2013-00587-COA-R3-PT, 2014 WL 689085, at *6
(Tenn. Ct. App. Feb. 20, 2014) (“[T]he applicable four-month window for determining
whether child support has been paid in the context of . . . failure to support includes the
four months preceding the day the petition to terminate parental rights is filed but excludes
the day the petition is filed.”). We will analyze the grounds with this relevant period in
mind.

                            1. Abandonment by Failure to Support


                                             - 16 -
       The trial court found clear and convincing evidence that Mother abandoned the
Child by failing to support him pursuant to Tennessee Code Annotated § 36-1-102(1)(A)(i).
Mother contends the evidence did not clearly and convincingly establish this ground.

       Parental rights can be terminated for abandonment, as that term is defined in
Tennessee Code Annotated § 36-1-102. See Tenn. Code Ann. § 36-1-113(g)(1). One form
of abandonment is failure to support, which occurs when a parent, “for a period of four (4)
consecutive months, [fails] to provide monetary support or . . . more than token payments
toward the support of the child.” Tenn. Code Ann. § 36-1-102(D). Support is considered
“token” when “the support, under the circumstances of the individual case, is insignificant
given the parent’s means.” Tenn. Code Ann. § 36-1-102(1)(B).

       An adult parent is presumed to know that he or she has a duty to provide support.
Tenn. Code Ann. § 36-1-102(1)(H); In re Braxton M., 531 S.W.3d 708, 724 (Tenn. Ct.
App. 2017). A parent may assert, as an affirmative defense, that the failure to provide
financial support was not willful. Tenn. Code Ann. § 36-1-102(1)(I) (“The absence of
willfulness is an affirmative defense pursuant to Rule 8.03 of the Tennessee Rules of Civil
Procedure.”). However, the parent bears “‘the burden of proof that the failure to . . . support
was not willful’ and must establish the lack of willfulness by a preponderance of the
evidence.” In re Braelyn S., No. E2020-00043-COA-R3-PT, 2020 WL 4200088, at *8
(Tenn. Ct. App. July 22, 2020) (quoting Tenn. Code Ann. § 36-1-102(1)(I)). Mother pled
no such affirmative defense in her Answer. Accordingly, willfulness is not at issue.

       The trial court stated that it found “clear and convincing evidence, that the proof in
the record establishes that the mother’s and father’s parental rights to the [C]hild should be
terminated on the basis of Tenn. Code Ann. § 36-1-113(g)(1) for abandonment.” The Court
found that Mother had “failed in any way to provide any support for four (4) consecutive
months prior to the filing of this petition.”

       Petitioner, Vickie C., stated in her affidavit in support of the motion for summary
judgment that Mother “has not paid [C]hild support for [the Child] since he was placed
into our care.” Furthermore, in Mother’s response to the request for admissions, Mother
admitted that she did not provide any monetary support for the benefit of the Child in
September 2019, October 2019, November 2019, December 2019, or January 2020.
Mother also admitted that she was not disabled or unable to be gainfully employed.

       Based on the foregoing we hold that the trial court’s findings on this ground are
supported by a preponderance of the evidence, which clearly and convincingly establish
this ground. Accordingly, we affirm the trial court’s ruling that Mother abandoned the
Child by failing to support him during the relevant period.

                              2. Abandonment by Failure to Visit


                                            - 17 -
       The trial court found that Mother abandoned the Child by failing to visit him
pursuant to Tenn. Code Ann. § 36-1-102(1)(A)(i). More specifically, the court found that
Mother had “failed in any way to actively visit this [C]hild or make even token visitation
with this child even though [she was] afforded that opportunity.” Mother contends the
evidence did not clearly and convincingly establish this ground.

        Parental rights can be terminated for abandonment, as that term is defined in
Tennessee Code Annotated § 36-1-102. See Tenn. Code Ann. § 36-1-113(g)(1). One form
of abandonment is failure to visit, which occurs when a parent, “for a period of four (4)
consecutive months, [fails] to visit or engage in more than token visitation.” Tenn. Code
Ann. § 36-1-102(1)(E). Visitation is considered “token” when “the visitation, under the
circumstances of the individual case, constitutes nothing more than perfunctory visitation
or visitation of such an infrequent nature or of such short duration as to merely establish
minimal or insubstantial contact with the child.” Tenn. Code Ann. § 36-1-102(1)(C).

       As with support, a parent’s assertion that the failure to visit was not willful
constitutes an affirmative defense. Tenn. Code Ann. § 36-1-102(1)(I) (“The absence of
willfulness is an affirmative defense pursuant to Rule 8.03 of the Tennessee Rules of Civil
Procedure.”). However, the parent bears “‘the burden of proof that the failure to visit . . .
was not willful’ and must establish the lack of willfulness by a preponderance of the
evidence.” Id. Mother pled no such affirmative defense in her Answer. Accordingly,
willfulness is not at issue.

        In response to Petitioners’ request for admissions, Mother admitted that she did not
visit the Child in September 2019, October 2019, November 2019, December 2019, or
January 2020. Accordingly, we affirm the trial court’s ruling that Mother abandoned the
Child by failing to visit him during the relevant time period.

                                  B. Persistence of Conditions

      The trial court found there was clear and convincing evidence to establish the
ground of persistence of conditions. Mother contends the evidence did not clearly and
convincingly establish this ground.

        Under Tennessee Code Annotated § 36-1-113(g)(3), parental rights may be
terminated when a child has been removed from the parent’s custody for six months as a
result of an adjudication of dependency and neglect and three factors exist:

       (i)    The conditions that led to the child’s removal still persist, preventing
              the child’s safe return to the care of the parent . . . , or other conditions
              exist that, in all reasonable probability, would cause the child to be
              subjected to further abuse or neglect, preventing the child’s safe return
              to the care of the parent or guardian;

                                             - 18 -
        (ii)    There is little likelihood that these conditions will be remedied at an
                early date so that the child can be safely returned to the parent . . . in
                the near future; and

        (iii)   The continuation of the parent . . . and child relationship greatly
                diminishes the child’s chances of early integration into a safe, stable,
                and permanent home . . . .5

        The purpose of this ground is “to prevent the child’s lingering in the uncertain status
of foster child if a parent cannot within a reasonable time demonstrate an ability to provide
a safe and caring environment for the child.” In re Arteria H., 326 S.W.3d 167, 178 (Tenn.
Ct. App. 2010) (quoting In re A.R., No. W2008-00558-COA-R3-PT, 2008 WL 4613576,
at *20 (Tenn. Ct. App. Oct. 13, 2008)), overruled on other grounds by In re Kaliyah S.,
455 S.W.3d 533 (Tenn. 2015). As the statute prescribes, “[a] parent’s continued inability
to provide fundamental care to a child . . . constitutes a condition which prevents the safe
return of the child to the parent’s care.” In re Dakota C.R., 404 S.W.3d 484, 499 (Tenn. Ct.
App. 2012) (quoting In re A.R., 2008 WL 4613576, at *20). Further, “[w]here . . . efforts
to provide help to improve the parenting abilities, offered over a long period of time, have
proved ineffective, the conclusion that there is little likelihood of such improvement as
would allow the safe return of the child to the parent in the near future is justified.” Id.

       As noted earlier, the Child, who was born in March 2018, was removed from Mother
the day after birth, when DCS received a child safety referral from the hospital that Mother
tested positive for subutex/suboxone upon her admission. Further, during the interview
with a DCS case manager, Mother reported that she used illegal substances during her
pregnancy, including Neurontin, opiates, and methamphetamine. Shortly thereafter, the
Child was placed with the paternal grandparents, Petitioners, who have cared for the Child
ever since.

       Petitioner, Vickie C., stated in her affidavit that Mother had not made an adjustment
of circumstances, conduct, or conditions so as to make it safe and in the Child’s best interest
to be with Mother. She further declared that Mother’s environment and lifestyle are “not
healthy and safe for a child, due to criminal activity and the use of alcohol and/or controlled
substances or analogues which render [Mother] consistently unable to care for the child.”
She insisted that Mother was unable and unwilling to provide the Child “with safe and
stable care and supervision.”

       In her response to Petitioners’ interrogatories, Mother explained that she had been
homeless until she went to a treatment center on November 1, 2019. Mother subsequently
resided at Rest Stop Ministries from December 2019 until April 23, 2020. Mother
explained that she worked at a Kentucky Fried Chicken from December 2017 until July

        5
           Tennessee Code Annotated § 36-1-113(g)(3) requires clear and convincing evidence of all three
factors. In re Valentine, 79 S.W.3d at 550.
                                                - 19 -
2018 and stated that, at the time the interrogatories were answered, she was looking for
employment. Mother explained that she received food stamps in 2019 and 2020 and had a
Knoxville Community Development Corporation voucher for housing from 2018 until
April 2019. Mother admitted that she was arrested in 2018 and 2019 for theft charges. In
her response to the request for admissions, Mother admitted that she never furnished proof
of a legal source of income, clean drug screens, or adequate housing for the Child.

        The trial court found that Mother failed to show any proof that she had obtained any
adequate housing and had failed to show any proof of a legal income. The court noted that
Mother never “provided to the Juvenile Court or to this Court, any evidence that [she] ever
started, much less completed, the tasks that appear in the Juvenile Court’s orders.” Thus,
the court concluded that the conditions that led to the Child’s removal would not be
remedied so that the Child could be safely returned to the parents in the near future. The
trial court stated:

       The child has been placed in a safe and stable home for the entirety of his life
       with the grandparents and the continuation of the parent and child
       relationship diminishes the child’s chances of integration into a permanent
       home. Further the Court finds that return of the child to [Mother] would be
       substantially detrimental to the child both physically and psychology.

       Taking all of the above into consideration, we affirm the trial court’s finding that
this ground was established by clear and convincing evidence.

                                    C. Severe Child Abuse

      The trial court found that this ground had been proven based on an order entered on
August 9, 2019, pursuant to which the Knox County Juvenile Court found that Mother
committed severe child abuse as defined by Tennessee Code Annotated § 36-1-113(g)(4).
Mother did not appeal that decision.

        Under Tenn. Code Ann. § 36-1-113(g)(4), a ground exists for terminating a parent’s
rights if the parent “has been found to have committed severe child abuse as defined in §
37-1-102, under any prior order of a court.” (Emphasis added). The order need not “have
any specific temporal proximity or nexus to the current child at issue or the proceedings
currently being adjudicated.” In re I.E.A., 511 S.W.3d 507, 516 (Tenn. Ct. App. 2016).

       Accordingly, we affirm the trial court’s ruling on this ground.

                       D. Failure to Manifest an Ability & Willingness

      Under Tennessee Code Annotated § 36-1-113(g)(14), a parent’s rights may be
terminated if the parent (1) “failed to manifest, by act or omission, an ability and

                                            - 20 -
willingness to personally assume legal and physical custody or financial responsibility of
the child;” and (2) “placing the child in the [parent]’s legal and physical custody would
pose a risk of substantial harm to the physical or psychological welfare of the child.” Each
element must be proven by clear and convincing evidence. In re Maya R., No. E2017-
01634-COA-R3- PT, 2018 WL 1629930, at *7 (Tenn. Ct. App. Apr. 4, 2018).

        “If a person seeking to terminate parental rights proves by clear and convincing
proof that a parent or guardian has failed to manifest either ability or willingness, then the
first prong of the statute is satisfied.” In re Neveah M., 614 S.W.3d 658, 677 (emphasis
omitted) (citing In re Amynn K., No. E2017-01866-COA-R3-PT, 2018 WL 3058280, at
*13 (Tenn. Ct. App. June 20, 2018)). The second prong is satisfied if the risk of harm is “a
real hazard or danger that is not minor, trivial, or insignificant” and is “more than a
theoretical possibility.” Ray v. Ray, 83 S.W.3d 726, 732 (Tenn. Ct. App. 2001).

      The trial court found there was clear and convincing evidence to support termination
of Mother’s parental rights on this ground. The court stated that Mother:

       failed to manifest by any act, any ability, or willingness to personally assume
       legal or physical custody or financial responsibility for this child and the
       child has been placed in the physical and legal custody of the grandparents
       and to remove the child from the custody of those grandparents would pose
       a risk of substantial harm both physically, psychologically, and in other ways
       to the welfare of this child. Additionally, the Court notes that the parents have
       failed to appear here for this hearing. [Mother has] failed to maintain
       communication with their counsel even though the mother has
       communicated with her counsel recently. During the entire pendency of this
       litigation, she has made little effort to communicate with her counsel and find
       out what is going on or to actively participate in this litigation. Thus, the
       Court is of the opinion that the mother is not sufficiently concerned for the
       interest of the child or she would have been more actively involved in these
       proceedings. It is not her counsel’s responsibility to try to reach out to her,
       but if the mother had any intention of having any kind of relationship with
       her child she would have clearly attempted to maintain communication with
       her counsel and she has failed to do that.

       Notably, each of the two elements required to establish this ground “must be proven
by clear and convincing evidence.” In re Maya R., 2018 WL 1629930, at *7. Here,
however, the trial court did not make a specific finding that Petitioners had proven by clear
and convincing evidence that placing the Child in Mother’s custody would pose a risk of
substantial harm to the physical or psychological welfare of the Child. Moreover, we “may
not conduct de novo review of the termination decision in the absence of such findings.” In
re Carrington H., 483 S.W.3d at 523 (citing Adoption Place, Inc. v. Doe, 273 S.W.3d 142,


                                            - 21 -
151, n. 15 (Tenn. Ct. App. 2007)). Accordingly, we reverse the trial court’s finding that the
ground codified at Tennessee Code Annotated § 36-1-113(g)(14) was established.

      Nevertheless, because other grounds for termination were established, we shall now
conduct the best interest analysis.

                                    V.       BEST INTEREST ANALYSIS

       Mother contends the trial court erred by finding that it was the Child’s best interest
for her parental rights to be terminated.

       Tennessee Code Annotated § 36-1-113(i) identifies factors to be considered when
analyzing whether termination of parental rights is in a child’s best interest; however, these
“factors are illustrative, not exclusive,” and the parties are free to offer proof of any other
relevant factor to the analysis.6 In re Gabriella D., 531 S.W.3d 662, 681 (Tenn. 2017). In
In re Gabriella D., the Tennessee Supreme Court summarized the law pertaining to this
analysis:

        Facts considered in the best interests analysis must be proven by a
        preponderance of the evidence, not by clear and convincing evidence. After
        making the underlying factual findings, the trial court should then consider
        the combined weight of those facts to determine whether they amount to clear
        and convincing evidence that termination is in the child’s best interests.
        When considering these statutory factors, courts must remember that the
        child’s best interests are viewed from the child’s, rather than the parent’s,
        perspective. Indeed, a focus on the perspective of the child is the common
        theme evident in all of the statutory factors. When the best interests of the
        child and those of the adults are in conflict, such conflict shall always be
        resolved to favor the rights and the best interests of the child.

        Ascertaining a child’s best interests involves more than a “rote examination”
        of the statutory factors. And the best interests analysis consists of more than
        tallying the number of statutory factors weighing in favor of or against
        termination. Rather, the facts and circumstances of each unique case dictate
        how weighty and relevant each statutory factor is in the context of the case.
        Simply put, the best interests analysis is and must remain a factually intensive


        6
          The petition at issue were filed prior to April 22, 2021, at which time Tennessee Code Annotated
§ 36-1-113(i) identified nine factors for consideration. The statute was subsequently amended and it now
includes additional factors that should be considered, if relevant. See 2021 Pub. Acts, c. 190, § 1, eff. Apr.
22, 2021. Because the amended statute applies only to petitions for termination filed on or after April 22,
2021, the new factors do not apply to the present case.

                                                   - 22 -
       undertaking, so as to ensure that every parent receives individualized
       consideration before fundamental parental rights are terminated.

531 S.W.3d at 662.

       “The child’s best interests must be viewed from the child’s, rather than the parent’s,
perspective.” In re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005) (citations
omitted). “When the best interests of the child and those of the adults are in conflict, such
conflict shall always be resolved to favor the rights and the best interests of the child[.]”
Tenn. Code Ann. § 36-1-101(d). The trial court set forth findings of fact regarding the
factors it deemed applicable, and we review those findings below.

                                1. Adjustment of Circumstance

       The first factor to be considered is “[w]hether the parent . . . has made such an
adjustment of circumstance, conduct, or conditions as to make it safe and in the child’s best
interest to be in the home of the parent or guardian.” Tenn. Code Ann. § 36-1-113(i)(1).

      The trial court found that Mother has not “attempted to be part of society as we
know it,” instead choosing to isolate herself from the Child and the evidence does not
preponderate against this finding. Accordingly, we agree with the trial court that this factor
weighs in favor of termination.

                                     2. Lasting Adjustment

        The second factor to be considered is “[w]hether the parent . . . has failed to effect
a lasting adjustment after reasonable efforts by available social services agencies for such
duration of time that lasting adjustment does not reasonably appear possible.” Tenn. Code
Ann. § 36-1-113(i)(2).

       The trial court found that this factor favored termination of Mother’s parental rights.
We respectfully disagree because there is insufficient evidence to establish that any “social
services agencies” assisted Mother. Thus, we find that this factor does not weigh in favor
of termination.

                               3. Regular Visitation or Contact

        The third factor to be considered is “[w]hether the parent . . . has maintained regular
visitation or other contact with the child.” Tenn. Code Ann. § 36-1-113(i)(3).

       The trial court found it undisputed that Mother failed to maintain visitation or any
type of meaningful contact with the Child. The evidence does not preponderate against
these findings. Accordingly, we agree with the trial court that this factor weighs in favor
of termination.

                                            - 23 -
                                 4. Meaningful Relationship

      The fourth factor to be considered is “[w]hether a meaningful relationship has
otherwise been established between the parent . . . and the child.” Tenn. Code Ann. § 36-
1-113(i)(4).

       The trial court determined that Mother had not attempted to establish any kind of
relationship with the Child, much less a meaningful one. The court also determined that
Mother is not local to the Child and does not attempt to communicate with the Child or
Petitioners. The evidence does not preponderate against these findings. Accordingly, we
agree with the trial court that this factor weighs in favor of termination.

                     5. Change of Caretakers and Physical Environment

       The fifth factor to be considered is “[t]he effect a change of caretakers and physical
environment is likely to have on the child’s emotional, psychological and medical
condition.” Tenn. Code Ann. § 36-1-113(i)(5).

        The trial court found that taking the Child away from Petitioners would severely
affect the Child’s emotional, psychological, and physical health. The court found that the
Child had developed a strong bond with Petitioners and that taking the Child away from
Petitioners would have a severe negative impact on the Child.

         After careful review of the record, we have determined that the evidence does not
preponderate against the trial court’s findings. Accordingly, we agree with the trial court
that this factor weighs in favor of termination.

                                     6. Abusive Behavior

       The sixth factor to be considered is “[w]hether the parent . . . , has shown brutality,
physical, sexual, emotional or psychological abuse, or neglect toward the child, or another
child or adult in the family or household.” Tenn. Code Ann. § 36-1-113(i)(5).

        As previously discussed, the Juvenile Court found the Child to be drug exposed at
birth because of Mother’s drug dependency throughout her pregnancy and made a finding
that the Child was dependent and neglected. Moreover, Mother was found to have severely
abused the Child, as defined in Tennessee Code Annotated § 36-1-113(g)(4), by a prior
order of a court. For these reasons, we agree with the trial court that this factor weighs in
favor of terminating Mother’s parental rights.

                         7. Physical Environment of Parent’s Home

   The seventh factor to be considered is:



                                             - 24 -
       [w]hether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is use of alcohol, controlled substances or controlled substance
       analogues as may render the parent or guardian consistently unable to care
       for the child in a safe and stable manner.

Tenn. Code Ann. § 36-1-113(i)(7).

        The trial court explained that there is no proof that Mother has a home for the Child
or herself. It further reasoned that, because of Mother’s history of substance abuse, the
environment would not be safe and stable. The court stated, “the only conclusion the Court
can reach is that no healthy and safe home can be available from [Mother] for this child.”
The evidence does not preponderate against these findings. Accordingly, we agree with the
trial court that this factor weighs in favor of termination.

                                8. Mental and Emotional State

       The eighth factor to be considered is “[w]hether the parent’s or guardian’s mental
and/or emotional status would be detrimental to the child or prevent the parent or guardian
from effectively providing safe and stable care and supervision for the child.” Tenn. Code
Ann. § 36-1-113(i)(8).

        There was no evidence presented by either side as to this factor, so the trial court
made no findings regarding this factor, and we agree with the trial court’s decision that this
factor is not applicable.

                                       9. Child Support

      The ninth factor to be considered is “[w]hether the parent or guardian has paid child
support consistent with the child support guidelines promulgated by the department
pursuant to § 36-5-101.” Tenn. Code Ann. § 36-1-113(i)(9).

       The evidence clearly established that Mother made no support payments for the
Child. Thus, we agree with the trial court that this factor weighs in favor termination.

                                      IN CONCLUSION

       While we respectfully reverse the trial court’s finding on one ground, we affirm the
judgment of the trial court in all other respects, and this matter is remanded with costs of
appeal assessed against Tesla F.


                                                     ________________________________
                                                     FRANK G. CLEMENT JR., P.J., M.S.

                                            - 25 -